Order entered October 22, 2013




                                          In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                   No. 05-13-01166-CV

                       GREGORY SCOTT CUNNINGHAM, Appellant

                                            V.

                                BOBBY ANGLIN, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-02454-B

                                        ORDER
       We GRANT appellant’s October 9, 2013 motion for an extension of time to file a notice

of appeal. The notice of appeal filed by appellant on August 22, 2013 is deemed timely for

jurisdictional purposes.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE